Citation Nr: 0638023	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1962 to 
July 1965, with service in the Republic of Vietnam from 
October 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In July 2003, the veteran requested a videoconference hearing 
in lieu of a Travel Board Hearing.  In January 2006, the RO 
notified the veteran and his representative of a 
videoconference hearing that had been scheduled for him for a 
date in February 2006; he failed to report for the hearing.


FINDINGS OF FACT

While the veteran has been diagnosed with PTSD, he did not 
engage in combat and there are no service records or other 
supporting documents corroborating the occurrence of any of 
the veteran's alleged in-service stressful experiences; the 
veteran also has not provided sufficient information for VA 
to attempt to independently corroborate any such experience. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159,  3.303, 3.304(f) (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in September 2000, November 2001, and July 2003 
which asked him to submit certain information, and informed 
him of VA's responsibility concerning obtaining evidence to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 
VA informed the veteran what he needed to substantiate his 
claim on appeal.  In addition, to the September 2000 letter 
requesting PTSD specific information, in the July 2003 
letter, the veteran was requested to complete a PTSD 
questionnaire and to provide specific information regarding 
his alleged stressors.   In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to each claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the September 2000 and November 2001 letters were 
sent to the veteran prior to the issuance of the March 2002 
rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran to include his service medical records, service 
personal records and VA medical records.  He has not 
identified any additional evidence pertinent to the claims 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  In addition, Social Security records were obtained 
reflecting that the veteran receives disability benefits for 
a disorder of the musculoskeletal system.  He was offered the 
opportunity to testify at a videoconference hearing at the RO 
before a member of the Board sitting in Washington, D.C.; 
however, he failed to appear.  The veteran and his 
representative have submitted argument in support of his 
claim.  The veteran was afforded a VA PTSD examination in 
February 2002; the report of which is of record. 

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD.  
However the veteran has not been provided notice of the type 
of evidence necessary to establish to establish a disability 
rating or an effective date for PTSD.  Despite the inadequate 
notice, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection for PTSD is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements.

II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between  
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

In this case, VA treatment records and a February 2002 VA 
PTSD examination report reflect that the veteran has been 
competently diagnosed with PTSD; however, in this case, there 
is no credible evidence that a claimed in-service stressor  
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting  
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or  
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of  
service." See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged   
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The National Personnel Records Center (NPRC) has verified 
that the veteran served in Vietnam from October 1964 to July 
1965.  The veteran's service personnel records reflect that 
the veteran's military occupational specialty was a wheel 
vehicle mechanic.  In January 1965 the veteran was approved 
for Special Forces and was reassigned to HHC 5th Special 
Forces Group (Airborne), 1st Special Forces.  The veteran's 
DD-214 does not reflect any awards or decorations typically 
associated with combat and the evidence of record does not 
indicate that the veteran was engaged in combat.

The Board notes that in a November 2006 informal hearing 
presentation, the veteran's representative asserts that since 
the veteran received the Air Medal, this proves that the 
veteran was involved in actual combat.  However, the Board 
points out that although the veteran was awarded the Air 
Medal; the personnel records reflect that it was for 
meritorious achievement while participating in aerial flight 
in support of combat ground forces of the Republic of Vietnam 
and not based on the veteran's actual participation in 
combat.  Furthermore, there is no indication in the service 
personnel records that the veteran was awarded the "V" device 
for the Air medal which would indicate that it was received 
for combat.  The Board emphasizes that service in a combat 
zone, without more, is not sufficient to establish that the 
veteran engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

In this case, the service records do not show the veteran 
engaged in combat. Therefore, his bare assertions of service 
stressors are not sufficient to establish that they occurred. 
Accordingly, the claimed stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998).

As regards his claimed in-service stressful experiences, a 
September 2000 VA record reflects that the veteran reported 
trauma from being under fire nearly every night with shells 
falling all around him.  He reported frequently being under 
fire while on cargo planes doing resupply.  He also stated 
that he was exposed to dead bodies when required to do body 
pick-up while on resupply.  On VA examination in February 
2002, he asserted that he was on a re-supply mission in which 
he left a unit of men under attack, knowing they would not 
survive without help and they were reportedly killed by the 
following day.  He also reported that while flying, the crew 
would find villages and they would bomb them for no reason.  
He reported survivor's guilt during a flight mission when he 
was asked to change planes and did not and that plane was 
shot down.  Despite the veteran's descriptions of his claimed 
stressors, there is no objective evidence from the veteran's 
service records or any other source to establish that the 
veteran actually experienced any of these claimed events.

Some of the above-cited stressors are not objectively 
verifiable, as they are general in description and involve 
events that would not be contained in a unit history or 
operational report.  Anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  
Moreover, even if some of the claimed events may be 
objectively verifiable, the veteran has not furnished any 
information as to names, dates, and/or locations to enable 
the RO to attempt to do so.  In this regard, while the Board 
has twice requested that the veteran provide specific 
information to enable the RO to verify his alleged military 
stressors, the veteran has responded in November 2001 with 
duplicate information and a notation that he can not remember 
the names of persons killed and in October 2003 the veteran 
responded that he was unable to remember details.  VA cannot 
attempt to verify any of these incidents without any details 
regarding the time or place.   

Accordingly, while the veteran has been diagnosed with PTSD 
by a VA examiner, such diagnosis is based on accounts of 
unverified stressors reported by the veteran. See Moreau, 9 
Vet. App. at 396 (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  The fact remains 
that, in this case, there is no verified or verifiable 
stressor to support the claim.

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the criteria 
for service connection for PTSD are not met, and that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


